Title: Orders, 9 April 1756
From: Washington, George
To: 



Bedford.
Winchester: Friday, April 9th 1756.

A Regimental Court Martial to sit immediately to enquire whether John Hogan, and William Bond, are guilty of the crimes laid to their charge—and to try the Sentinel, who let William Field, who was confined for desertion, escape from the Guard. Captain Peachy, President.
The Officers to see that the Recruits now in Town are exercised twice every day: They are to order all the men to appear under arms at Retreat and Revilé Beating; to have the Rolls called and see that they have their arms and ammunition in good order. The Troops now in this Town are to receive three days provision, at ten of the clock this Day. John Bruner, of the Troop of Light Horse, having deserted, and procured another man to serve in his stead, is discharged.
